Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
8. A device comprising: a graphene membrane; a first electrode proximate a first side of the graphene membrane, the first electrode being electrically conductive; a second electrode proximate a second side of the graphene membrane, the second electrode being electrically conductive; and a frame comprising a first part and a second part; wherein the graphene membrane is suspended between the first part and the second part, wherein the device is configured to have a frequency response across a frequency range at least from 20 Hz to 20 kHz or across the entire human audible frequency range, and wherein the device is a microphone or a loudspeaker.
1. A device comprising: a graphene membrane; a first electrode proximate a first side of the graphene membrane, the first electrode being electrically conductive; and a frame comprising a first part and a second part; wherein the graphene membrane is suspended between the first part and the second part, wherein the device is configured to have a frequency response across a frequency range at least from 20 Hz to 20 kHz or across the entire human audible frequency range, and wherein the device is a microphone or a loudspeaker.



Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
2. The device of claim 1, further comprising: a wire in electrical contact with the graphene membrane.
2. The device of clam 1, further comprising: a wire in electrical contact with the graphene membrane.



Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
3. The device of claim 2, wherein the wire is a metallic wire.
3. The device of claim 2, wherein the wire is a metallic wire.



Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
5. The device of claim 1, wherein the graphene membrane includes about 1 to about 100 layers of graphene.
4. The device of claim 1, wherein the graphene membrane includes about 1 to about 100 layers of graphene.



Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
4. The device of claim 1, wherein the graphene membrane is about 20 nanometers to about 40 nanometers thick.
5. The device of claim 1, wherein the graphene membrane is about 20 nanometers to about 40 nanometers thick.




Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
6. The device of claim 1, wherein the graphene membrane is a multilayer graphene membrane.
6. The device of claim 1, wherein the graphene membrane is a multilayer graphene membrane.



Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
7. The device of claim 1, wherein the first electrode includes a silicon wafer.
7. The device of claim 1, 14Attorney Docket No.: L102142 1290US.C5 wherein the first electrode includes a silicon wafer.



Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
15. The device of claim 8, wherein the frame comprises an open region, wherein the graphene membrane is adhered to the frame with an adhesive.
8. The device of claim 1, wherein the frame comprises an open region, and wherein the graphene membrane is adhered to the frame with an adhesive.



Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
16. A device comprising: a graphene membrane; a first electrode proximate a first side of the graphene membrane, the first electrode being electrically conductive; a second electrode proximate a second side of the graphene membrane, the second electrode being electrically conductive; and a frame comprising an open region; wherein the graphene membrane is adhered to the frame with an adhesive, wherein the device is configured to have a frequency response across a frequency range at least from 20 Hz to 20 kHz or across the entire human audible frequency range, and wherein the device is a microphone or a loudspeaker.
9. A device comprising: a graphene membrane; a first electrode proximate a first side of the graphene membrane, the first electrode being electrically conductive; and a frame comprising an open region; wherein the graphene membrane is adhered to the frame with an adhesive, wherein the device is configured to have a frequency response across a frequency range at least from 20 Hz to 20 kHz or across the entire human audible frequency range, and wherein the device is a microphone or a loudspeaker.




Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
9. The device of claim 8, further comprising: a wire in electrical contact with the graphene membrane.
10. The device of clam 9, further comprising: a wire in electrical contact with the graphene membrane.



Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
10. The device of claim 9, wherein the wire is a metallic wire.
11. The device of claim 10, wherein the wire is a metallic wire.



Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
11. The device of claim 8, wherein the graphene membrane includes about 1 to about 100 layers of graphene.
12. The device of claim 9, wherein the graphene membrane includes about 1 to about 100 layers of graphene.


Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
12. The device of claim 8, wherein the graphene membrane is about 20 nanometers to about 40 nanometers thick.
13. The device of claim 9, wherein the graphene membrane is about 20 nanometers to about 40 nanometers thick.




Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
13. The device of claim 8, wherein the graphene membrane is a multilayer graphene membrane.
14. The device of claim 9, wherein the graphene membrane is a multilayer graphene membrane.



Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
14. The device of claim 8, wherein the first electrode includes a silicon wafer.
15. The device of claim 9, 14Attorney Docket No.: L102142 1290US.C5 wherein the first electrode includes a silicon wafer.



Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
23. A device comprising: a graphene membrane; a first electrode proximate a first side of the graphene membrane, the first electrode being electrically conductive; a second electrode proximate a second side of the graphene membrane, the second electrode being electrically conductive; and wherein the device is configured to have a frequency response across a frequency range at least from 20 Hz to 20 kHz or across the entire human audible frequency range, wherein the graphene membrane is configured such that air damping dominates power dissipation, and wherein the device is a microphone or a loudspeaker.
16. A device comprising: a graphene membrane; and a first electrode proximate a first side of the graphene membrane, the first electrode being electrically conductive; wherein the device is configured to have a frequency response across a frequency range at least from 20 Hz to 20 kHz or across the entire human audible frequency range, wherein the graphene membrane is configured such that air damping dominates power dissipation, and wherein the device is a microphone or a loudspeaker.



Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
24. The device of claim 23, further comprising: a wire in electrical contact with the graphene membrane.
17. The device of clam 16, further comprising: a wire in electrical contact with the graphene membrane.



Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
25. The device of claim 24, wherein the wire is a metallic wire.
18. The device of claim 17, wherein the wire is a metallic wire.



Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
26. The device of claim 23, wherein the graphene membrane includes about 1 to about 100 layers of graphene.
19. The device of claim 16, wherein the graphene membrane includes about 1 to about 100 layers of graphene.



Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
27. The device of claim 23, wherein the graphene membrane is about 20 nanometers to about 40 nanometers thick.
20. The device of claim 16, wherein the graphene membrane is about 20 nanometers to about 40 nanometers thick.




Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
28. The device of claim 23, wherein the graphene membrane is a multilayer graphene membrane.
21. The device of claim 16, wherein the graphene membrane is a multilayer graphene membrane.



Claim 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of U.S. Patent 11,252,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,252,512.
SN 16/993,882 (11,252,512)
SN 17/590,674
29. The device of claim 23, wherein the first electrode includes a silicon wafer.
22. The device of claim 16, 14Attorney Docket No.: L102142 1290US.C5 wherein the first electrode includes a silicon wafer.




Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of Chen et al. (US 8,196,282).
	Regarding claim 1, Tamura teaches a device comprising: a first electrode proximate a first side of the graphene membrane, the first electrode being electrically conductive (see fig. 2. The device of fig. 2 being an electret electrostatic transducer. The electrode 21 of fig. 2, which an electrode is understood to be electrically conductive. The device of fig. 2, has a vibrating file 23 which can be considered as the membrane.); and a frame comprising a first part and a second part (see fig. 2, holding members 24 made of insulated material holding the vibrating film 23.).
Tamura does not disclose a graphene membrane; wherein the graphene membrane is suspended between the first part and the second part, wherein the device is configured to have a frequency response across a frequency range at least from 20 Hz to 20 kHz or across the entire human audible frequency range, and wherein the device is a microphone or a loudspeaker.
Pinkerton teaches a graphene membrane (see fig. 2, ¶ 0084-0085, 0138. Pinkerton discloses a graphene drum 201 of Fig. 2.); wherein the device is configured to have a frequency response across a frequency range at least from 20 Hz to 20 kHz or across the entire human audible frequency range, and wherein the device is a microphone or a loudspeaker (see ¶ 0084-0086. Pinkerton discloses a device may be operable as a speaker. The device may be operable as a compact audio speaker and the graphene drum may be operable for producing an audio signal having a frequency in the audio frequency range. The frequency may be between about 20 Hz and about 20kHz.). Examiner interprets at least theses teachings to at least suggest wherein a device generates a useful response across the entire human audible frequency range is known. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tamura to incorporate frequency range in the 20 Hz to about 20kHz. The modification is to provide a device that generates a useful response across the entire human audible frequency range in order to be heard and enjoyed by a listener. 
Chen teaches wherein the graphene membrane is suspended between the first part and the second part (see fig. 2, col. 6, lines 4-22. The membrane is being suspended between the first electrode and the second electrode.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tamura and Pinkerton to incorporate graphene membrane being suspended between the first and second electrode. The modification is to provide the first electrode and the second electrode having oxide layer disposed thereon in order to enhance the conductivity of an electrode. 

4.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of De Haan (US 2013/0195305).
	Regarding claim 9, Tamura teaches a device comprising: a first electrode proximate a first side of the graphene membrane, the first electrode being electrically conductive (see fig. 2. The device of fig. 2 being an electret electrostatic transducer. The electrode 21 of fig. 2, which an electrode is understood to be electrically conductive. The device of fig. 2, has a vibrating file 23 which can be considered as the membrane.); and a frame comprising a first part and a second part (see fig. 2, holding members 24 made of insulated material holding the vibrating film 23.).
Tamura does not disclose a graphene membrane; a frame comprising an open region; wherein the graphene membrane is adhered to the frame with an adhesive, wherein the device is configured to have a frequency response across a frequency range at least from 20 Hz to 20 kHz or across the entire human audible frequency range, and wherein the device is a microphone or a loudspeaker.
Pinkerton teaches a graphene membrane (see fig. 2, ¶ 0084-0085, 0138. Pinkerton discloses a graphene drum 201 of Fig. 2.); wherein the device is configured to have a frequency response across a frequency range at least from 20 Hz to 20 kHz or across the entire human audible frequency range, and wherein the device is a microphone or a loudspeaker (see ¶ 0084-0086. Pinkerton discloses a device may be operable as a speaker. The device may be operable as a compact audio speaker and the graphene drum may be operable for producing an audio signal having a frequency in the audio frequency range. The frequency may be between about 20 Hz and about 20kHz.). Examiner interprets at least theses teachings to at least suggest wherein a device generates a useful response across the entire human audible frequency range is known. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tamura to incorporate frequency range in the 20 Hz to about 20kHz. The modification is to provide a device that generates a useful response across the entire human audible frequency range in order to be heard and enjoyed by a listener. 
De Haan teaches a frame comprising an open region’ wherein the graphene membrane is adhered to the frame with an adhesive (see fig. 2, ¶ 0020. The membrane is affixed to the fame member (9) which an adhesive. The frame having an open region.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tamura and Pinkerton to incorporate graphene membrane being affixed to a frame. The modification is to provide the membrane to vibrate on the frame when an electrical signal is sent to the loudspeaker. 

5.	Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of Wang et al. (US 2014/0299948).
	Regarding claim 16, Tamura teaches a device comprising: a first electrode proximate a first side of the graphene membrane, the first electrode being electrically conductive (see fig. 2. The device of fig. 2 being an electret electrostatic transducer. The electrode 21 of fig. 2, which an electrode is understood to be electrically conductive. The device of fig. 2, has a vibrating file 23 which can be considered as the membrane.); and a frame comprising a first part and a second part (see fig. 2, holding members 24 made of insulated material holding the vibrating film 23.).
Tamura does not disclose a graphene membrane; wherein the device is configured to have a frequency response across a frequency range at least from 20 Hz to 20 kHz or across the entire human audible frequency range, wherein the graphene  membrane is configured such that air damping dominates power dissipation, and wherein the device is a microphone or a loudspeaker.
Pinkerton teaches a graphene membrane (see fig. 2, ¶ 0084-0085, 0138. Pinkerton discloses a graphene drum 201 of Fig. 2.); wherein the device is configured to have a frequency response across a frequency range at least from 20 Hz to 20 kHz or across the entire human audible frequency range, and wherein the device is a microphone or a loudspeaker (see ¶ 0084-0086. Pinkerton discloses a device may be operable as a speaker. The device may be operable as a compact audio speaker and the graphene drum may be operable for producing an audio signal having a frequency in the audio frequency range. The frequency may be between about 20 Hz and about 20kHz.). Examiner interprets at least theses teachings to at least suggest wherein a device generates a useful response across the entire human audible frequency range is known. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tamura to incorporate frequency range in the 20 Hz to about 20kHz. The modification is to provide a device that generates a useful response across the entire human audible frequency range in order to be heard and enjoyed by a listener. 
Wang teaches wherein the graphene  membrane is configured such that air damping dominates power dissipation (see fig. 2, ¶ 0031, 0034-0035. The diaphragm serves a vibration membrane and vibrates upon the air damping being encountered which the reduction of the ventilation (power energy) causes the membrane to  vibrate.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tamura and Pinkerton to incorporate vibrating membrane when air damping is encountered. The modification is to provide vibration to the diaphragm upon air damping being encountered.  


6.	Claim 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of Chen et al. (US 8,196,282) in further view of Dehe (US20120148071).
Regarding claim 2, the combination of Tamura, Pinkerton and Chen do not teach the device of claim 1, further comprising: a wire in electrical contact with the  graphene membrane.
Dehe discloses details a wire in electrical contact with the  graphene membrane  (Fig. 3; ¶ 0039:  “The membrane 14 is connected via connection pad 34b and an alternating voltage source 310 to a node between the two DC voltage sources … In this manner, the membrane 14 is electrically wired to an electrical potential …”)  Examiner interprets at least this/these teaching(s) to at least suggest an electrode in electrical contact with the membrane.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Tamura, Pinkerton and Chen by providing an electrode in electrical contact with the membrane as taught by Dehe in order to supply a signal to the membrane.

7.	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of Chen et al. (US 8,196,282) in further view of Dehe (US20120148071) in further view of Yoshino (US 2011/0058695).
	Regarding claim 3, Tamura, Pinkerton, Chen and Dehe do not teach the device of claim 2, wherein the wire is a metallic wire.  
	Yoshino teaches wherein the wire is a metallic wire (see ¶ 0014. The microphone has an electrical connection that is made by the waring metallic wires.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Tamura, Pinkerton, Chen and Dehe by providing an metallic wire for connection to a microphone device in order supply a signal to the membrane.





8.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of Chen et al. (US 8,196,282) further in view of Mingsheng Xu (WO 2012142852, Translation).
	Regarding claim 4, Tamura, Pinkerton and Chen do not teach the device of claim 1, wherein the graphene membrane includes about 1 to about 100 layers of graphene.  
	Mingsheng teaches wherein the graphene membrane includes about 1 to about 100 layers of graphene (see page 2, paragraph 6. The graphene file with 1 to 100 layers.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tamura, Pinkerton and Chen to provide a 1 to 100 layer graphene membrane. Therefore the modification provides wherein the graphene membrane with multiple layers in order to optimize the performance of a device to meet certain design and performance requirements.

9.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of Chen et al. (US 8,196,282) further in view of Harb et al. (U.S. 20120182548).
Regarding claim 5, the combination of Tamura, Pinkerton and Chen do not teach the device of claim 1, wherein the graphene membrane is about 20 nanometers to 40 nanometers thick.
Harb at least teaches “the thickness of the membrane is on a nanometer scale, and is more preferably within the range of approximately 10 to 1000 nanometers.” (from ¶10); and “The membrane may comprise a material selected form the group consisting of silicon nitride, boron nitride, silicon carbide, silicon, silicon dioxide, carbon, diamond and other allotropes of carbon, molybdenum disulphide and graphene.”  (from ¶10)
Harb’s teaching of frames having “the thickness of the membrane is on a nanometer scale, and is more preferably within the range of approximately 10 to 1000 nanometers” clearly overlaps the claimed thickness range of about 20 nanometers to 40 nanometers thick.  Examiner interprets at least this teaching to at least suggest that the claimed thickness range of about 20 nanometers to 40 nanometers could have been easily envisaged by one of ordinary skill in the art.  Additionally, it is noted that it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Tamura, Pinkerton and Chen by providing a thickness range as taught by Harb for the purpose of providing wherein the graphene membrane is about 20 nanometers to 40 nanometers thick in order to optimize the performance of a device to meet certain design and performance requirements.


10.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of Chen et al. (US 8,196,282) further in view of Hur Shin (KR101058475, Translation).
Regarding claim 6, Tamura, Pinkerton and Chen do not teach the device of claim 1, wherein the graphene membrane is a multilayer graphene membrane.  
Hur teaches wherein the graphene membrane is a multilayer graphene membrane (see page 6, paragraphs 5-6, page 11, paragraph 2. The MEMS device has different layers of the graphene membrane. Thus providing a multilayer membrane for the device.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tamura, Pinkerton and Chen to provide a layer of graphene membrane. Therefore the modification provides wherein the graphene membrane with different layers in order to optimize the performance of a device to meet certain design and performance requirements.


11.	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of Chen et al. (US 8,196,282)  further in view of Kim et al. (U.S. 8114697).
Regarding claim 7, Tamura, Pinkerton and Chen do not teach the device of claim 1, wherein the first electrode includes a silicon wafer.  
Kim teaches “Technology for miniaturizing a microphone and a micro-speaker on a silicon wafer has been disclosed.  The disclosed method of manufacturing an acoustic transducer on a silicon wafer reduces costs since the manufacture can be performed by batch processing, and miniaturizes the device because a plurality of transducers and amplifiers can be integrated on a single chip, thereby having many advantages over other conventional methods.” (col. 1, lines 30-37) Examiner interprets this teaching to at least suggest an electrode include silicon wafers.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Tamura, Pinkerton and Chen by providing an electrode including silicon wafers as taught by Kim in order to reduce manufacturing costs and improve device performance.


12.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of De Haan (US 2013/0195305).
	Regarding claim 9, Tamura and Pinkerton do not teach the device of claim 1, wherein the frame comprising an open region; wherein the graphene membrane is adhered to the frame with an adhesive, 
De Haan teaches wherein the frame comprising an open region; wherein the graphene membrane is adhered to the frame with an adhesive (see fig. 2, ¶ 0020. The membrane is affixed to the fame member (9) which an adhesive. The frame having an open region.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tamura and Pinkerton to incorporate graphene membrane being affixed to a frame. The modification is to provide the membrane to vibrate on the frame when an electrical signal is sent to the loudspeaker. 


13.	Claim 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of De Haan (US 2013/0195305) in further view of Dehe (US20120148071).
Regarding claim 10, the combination of Tamura, Pinkerton and De Haan do not teach the device of claim 9, further comprising: a wire in electrical contact with the  graphene membrane.
Dehe discloses details a wire in electrical contact with the  graphene membrane  (Fig. 3; ¶ 0039:  “The membrane 14 is connected via connection pad 34b and an alternating voltage source 310 to a node between the two DC voltage sources … In this manner, the membrane 14 is electrically wired to an electrical potential …”)  Examiner interprets at least this/these teaching(s) to at least suggest an electrode in electrical contact with the membrane.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Tamura, Pinkerton and Chen by providing an electrode in electrical contact with the membrane as taught by Dehe in order to supply a signal to the membrane.



14.	Claim 11 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of De Haan (US 2013/0195305) in further view of Dehe (US20120148071) in further view of Yoshino (US 2011/0058695).
	Regarding claim 11, Tamura, Pinkerton, De Haan and Dehe do not teach the device of claim 10, wherein the wire is a metallic wire.  
	Yoshino teaches wherein the wire is a metallic wire (see ¶ 0014. The microphone has an electrical connection that is made by the waring metallic wires.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Tamura, Pinkerton, De Haan and Dehe by providing an metallic wire for connection to a microphone device in order supply a signal to the membrane.



15.	Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of De Haan (US 2013/0195305) further in view of Harb et al. (U.S. 20120182548).
Regarding claim 13, the combination of Tamura, Pinkerton and De Haan do not teach the device of claim 9, wherein the graphene membrane is about 20 nanometers to 40 nanometers thick.
Harb at least teaches “the thickness of the membrane is on a nanometer scale, and is more preferably within the range of approximately 10 to 1000 nanometers.” (from ¶10); and “The membrane may comprise a material selected form the group consisting of silicon nitride, boron nitride, silicon carbide, silicon, silicon dioxide, carbon, diamond and other allotropes of carbon, molybdenum disulphide and graphene.”  (from ¶10)
Harb’s teaching of frames having “the thickness of the membrane is on a nanometer scale, and is more preferably within the range of approximately 10 to 1000 nanometers” clearly overlaps the claimed thickness range of about 20 nanometers to 40 nanometers thick.  Examiner interprets at least this teaching to at least suggest that the claimed thickness range of about 20 nanometers to 40 nanometers could have been easily envisaged by one of ordinary skill in the art.  Additionally, it is noted that it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Tamura, Pinkerton and De Haan by providing a thickness range as taught by Harb for the purpose of providing wherein the graphene membrane is about 20 nanometers to 40 nanometers thick in order to optimize the performance of a device to meet certain design and performance requirements.





16.	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of De Haan (US 2013/0195305) further in view of Mingsheng Xu (WO 2012142852, Translation).
	Regarding claim 12, Tamura, Pinkerton and De Haan do not teach the device of claim 9, wherein the graphene membrane includes about 1 to about 100 layers of graphene.  
	Mingsheng teaches wherein the graphene membrane includes about 1 to about 100 layers of graphene (see page 2, paragraph 6. The graphene file with 1 to 100 layers.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tamura, Pinkerton and De Haan to provide a 1 to 100 layer graphene membrane. Therefore the modification provides wherein the graphene membrane with multiple layers in order to optimize the performance of a device to meet certain design and performance requirements.



17.	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of De Haan (US 2013/0195305) further in view of Hur, Shin (KR101058475, Translation).	Regarding claim 6, Tamura, Pinkerton and De Haan do not teach the device of claim 9, wherein the graphene membrane is a multilayer graphene membrane.  
Hur teaches wherein the graphene membrane is a multilayer graphene membrane (see page 6, paragraphs 5-6, page 11, paragraph 2. The MEMS device has different layers of the graphene membrane. Thus providing a multilayer membrane for the device.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tamura, Pinkerton and De Haan to provide a layer of graphene membrane. Therefore the modification provides wherein the graphene membrane with different layers in order to optimize the performance of a device to meet certain design and performance requirements.


18.	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3894199) in view of Pinkerton (US 20120308415) in further view of De Haan (US 2013/0195305) further in view of Kim et al. (U.S. 8114697).
Regarding claim 7, Tamura, Pinkerton and De Haan do not teach the device of claim 1, wherein the first electrode includes a silicon wafer.  
Kim teaches “Technology for miniaturizing a microphone and a micro-speaker on a silicon wafer has been disclosed.  The disclosed method of manufacturing an acoustic transducer on a silicon wafer reduces costs since the manufacture can be performed by batch processing, and miniaturizes the device because a plurality of transducers and amplifiers can be integrated on a single chip, thereby having many advantages over other conventional methods.” (col. 1, lines 30-37) Examiner interprets this teaching to at least suggest an electrode include silicon wafers.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Tamura, Pinkerton and De Haan by providing an electrode including silicon wafers as taught by Kim in order to reduce manufacturing costs and improve device performance.


19.	Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of Wang et al. (US 2014/0299948) in further view of Dehe (US20120148071).
Regarding claim 17, Tamura, Pinkerton and Wang do not teach the method of claim 16, wherein the device further comprising: a wire in electrical contact with the  graphene membrane.
Dehe discloses details a wire in electrical contact with the  graphene membrane  (Fig. 3;  from ¶39:  “The membrane 14 is connected via connection pad 34b and an alternating voltage source 310 to a node between the two DC voltage sources … In this manner, the membrane 14 is electrically wired to an electrical potential …”)  Examiner interprets at least this/these teaching(s) to at least suggest an electrode in electrical contact with the membrane.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Tamura, Pinkerton and Wang by providing an electrode in electrical contact with the membrane as taught by Dehe in order to supply a signal to the membrane.




20.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of Wang et al. (US 2014/0299948) in further view of Dehe (US20120148071) in further view of Yoshino (US 2011/0058695).
	Regarding claim 18, Tamura, Pinkerton, Wang and Dehe do not teach the method of claim 18, wherein the wire is a metallic wire.  
	Yoshino teaches wherein the wire is a metallic wire (see ¶ 0014. The microphone has an electrical connection that is made by the waring metallic wires.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Tamura, Pinkerton, Wang and Dehe by providing an metallic wire for connection to a microphone device in order supply a signal to the membrane.


21.	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of Wang et al. (US 2014/0299948) further in view of Mingsheng Xu (WO 2012142852, Translation).
	Regarding claim 19, Tamura, Pinkerton, and Wang do not teach the method of claim 16, wherein the graphene membrane includes about 1 to about 100 layers of graphene.  
	Mingsheng teaches wherein the graphene membrane includes about 1 to about 100 layers of graphene (see page 2, paragraph 6. The graphene file with 1 to 100 layers.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tamura, Pinkerton and Wang to provide a 1 to 100 layer graphene membrane. Therefore the modification provides wherein the graphene membrane with multiple layers in order to optimize the performance of a device to meet certain design and performance requirements.


22.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of Wang et al. (US 2014/0299948) further in view of Harb et al. (U.S. 20120182548).
Regarding claim 20, the combination of Tamura, Pinkerton, Wang do not teach the method of claim 16, wherein the graphene membrane is about 20 nanometers to 40 nanometers thick.
Harb at least teaches “the thickness of the membrane is on a nanometer scale, and is more preferably within the range of approximately 10 to 1000 nanometers.” (from ¶10); and “The membrane may comprise a material selected form the group consisting of silicon nitride, boron nitride, silicon carbide, silicon, silicon dioxide, carbon, diamond and other allotropes of carbon, molybdenum disulphide and graphene.”  (from ¶10)
Harb’s teaching of frames having “the thickness of the membrane is on a nanometer scale, and is more preferably within the range of approximately 10 to 1000 nanometers” clearly overlaps the claimed thickness range of about 20 nanometers to 40 nanometers thick.  Examiner interprets at least this teaching to at least suggest that the claimed thickness range of about 20 nanometers to 40 nanometers could have been easily envisaged by one of ordinary skill in the art.  Additionally, it is noted that it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Tamura, Pinkerton, Wang by providing a thickness range as taught by Harb for the purpose of providing wherein the graphene membrane is about 20 nanometers to 40 nanometers thick in order to optimize the performance of a device to meet certain design and performance requirements.



23.	Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of Wang et al. (US 2014/0299948) further in view of Hur Shin (KR101058475, Translation).
Regarding claim 21, Tamura, Pinkerton, Wang do not teach the method of claim 16, wherein the graphene membrane is a multilayer graphene membrane.  
Hur teaches wherein the graphene membrane is a multilayer graphene membrane (see page 6, paragraphs 5-6, page 11, paragraph 2. The MEMS device has different layers of the graphene membrane. Thus providing a multilayer membrane for the device.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tamura, Pinkerton, Wang to provide a layer of graphene membrane. Therefore the modification provides wherein the graphene membrane with different layers in order to optimize the performance of a device to meet certain design and performance requirements.



24.	Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. (US 3,894,199) in view of Pinkerton (US 2012/0308415) in further view of Wang et al. (US 2014/0299948) further in view of Kim et al. (U.S. 8114697).
Regarding claim 22,  Tamura, Pinkerton, Wang do not teach the method of claim 16, wherein the first electrode includes a silicon wafer.  
Kim teaches “Technology for miniaturizing a microphone and a micro-speaker on a silicon wafer has been disclosed.  The disclosed method of manufacturing an acoustic transducer on a silicon wafer reduces costs since the manufacture can be performed by batch processing, and miniaturizes the device because a plurality of transducers and amplifiers can be integrated on a single chip, thereby having many advantages over other conventional methods.” (col. 1, lines 30-37) Examiner interprets this teaching to at least suggest an electrode include silicon wafers.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Tamura, Pinkerton, Wang by providing an electrode including silicon wafers as taught by Kim in order to reduce manufacturing costs and improve device performance.

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651 

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651